NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



WILFREDO RAMOS-HADDOCK,            )
                                   )
           Appellant,              )                       Case Nos. 2D18-367
                                   )                                 2D18-369
v.                                 )
                                   )                       CONSOLIDATED
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 6, 2019.

Appeals from the Circuit Court for
Hillsborough County; Ronald Ficarrotta
and Wayne S. Timmerman, Judges.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Wilfredo Ramos-Haddock challenges an order revoking his probation in

case numbers 2012-CF-3806 and 2012-CF-10891 after he admitted violating his

probation. We affirm the revocation of probation and the sentences without comment.
              The State correctly concedes, however, that the trial court erred in

entering a written order of revocation of probation that did not specify the condition(s)

that Ramos-Haddock violated. See Underwood v. State, 98 So. 3d 745, 745 (Fla. 2d

DCA 2012) (and cases cited therein). In addition, the amended judgment and sentence

in case number 2012-CF-3806 erroneously indicate that he admitted that he had

violated condition 5 of his probation. Accordingly, we reverse the order revoking

probation in both cases and remand for the trial court to enter a written order of

revocation that specifies the condition(s) violated. On remand, the trial court shall also

strike the statement in the amended judgment and sentence in case number 2012-CF-

3806 that Ramos-Haddock admitted that he had violated condition 5 of his probation.

              Affirmed and remanded with directions.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-